DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification does not disclose “a cure promoter in a greater amount than the Part A for curing at the cure temperature between 4 and 21 degrees Celcius, and said cure promoter present in a lesser amount than the Part A for curing at the cure temperature of between 24 and 44 degrees Celsius.”

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 1 claims the inclusion of a cure promoter.  Claim 6 claims the composition as further comprising a promoter.  Please distinguish between the two promoters by the promoter in claim 8 to avoid a possible 112(b) rejection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an additive package which is used in a curable vehicle body repair composition comprising a Part A that cures at a temperature of 4-21 degrees in an amount greater than that which cures at a temperature of 24-44 degrees, does not reasonably provide enablement for a cure promoter present in a greater amount than Part A.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The cure promoter is a tertiary amine that is meant to accelerate the decomposition of peroxides into radicals to give ambient temperature cure.  Applicants disclose that the cure promoter is present from 0.003 to 5 total weight percent of a complete formulation for application to a substrate.  (p. 12, [0042]) and 0.5-3 wt% of the Additive Package (p. 13, [0045]).  Part A of the curable composition is disclosed as comprising a polyester resin, a reactive diluent and adjuncts.  Applicants disclose that the Additive Package is added in an amount of from 10-60 wt% of a full mixed bonding formulation (p. 13, [0047]).
.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Storey (Tertiary Aromatic Amines As Cure Reaction Promoters For Unsaturated Polyester Resins.  II. Low Temperature Studies, Journal of Applied Polymer Science, Vol. 32, 1986, pp. 4919-4930) teaches that as the cure temperature is lowered, the effectiveness of the DMA promoter decreases, suggesting that more promoter would be necessary at lower temperatures to provide a similar acceleration of the peroxide.
US 2013/0004663 teaches a combination of an unsaturated polyester having fatty acid functionality, an unsaturated polyester that can be prepared from 100% unsaturated acids, reactive diluent, cure promoter, talc, calcium carbonate and glass microspheres.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766